Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 25, 2014

The Court of Appeals hereby passes the following order:

A14A0671. VIRGIL LAMAR MADDOX v. MELISSA RENE COLEMAN.

       In this divorce case, Virgil Lamar Maddow filed a direct appeal from the trial
court’s order granting Melissa Coleman’s motion to dismiss his appeal. We lack
jurisdiction.1
       Pursuant to OCGA § 5-6-35 (a) (2), appeals from orders and judgment in
divorce cases are required to be made by application for discretionary appeal. See
Rodriguez v. Nunez, 252 Ga. App. 56, 60 (3) (555 SE2d 514) ( 2001). Because
Maddox failed to follow the discretionary application procedure, his appeal is
DISMISSED for lack of jurisdiction. See Fitzgerald v. Department of Human
Resources, 231 Ga. App. 129 (497 SE2d 659) (1998).

                                       Court of Appeals of the State of Georgia
                                                                  09/25/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




       1
       We transferred this case to the Supreme Court. However, the Supreme Court
determined that jurisdiction was proper in this Court because no issue of divorce or
alimony could be raised unless the order dismissing the notice of appeal is
overturned.